DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a requesting unit, a dynamic object image processing unit, a static object image processing unit, streaming unit, a requesting unit, a dynamic object image receiving unit, a static object image receiving unit and output unit in claims 1-17.
The closest support available “[0027] Throughout this document, the term "unit" may refer to a unit implemented by hardware, software, and/or a combination thereof.  As examples only, one unit may be implemented by two or more pieces of hardware or two or more units may be implemented by one piece of hardware. [0044] FIG. 2 illustrates the configuration of a content providing server in accordance with an embodiment of the present disclosure.  Referring to FIG. 2, the content providing server 110 may include a requesting unit 210, a dynamic object image processing unit 220, a static object image processing unit 230 and a streaming unit 240. [0063] FIG. 5 illustrates the configuration of a user device in accordance with an embodiment of the present disclosure.  Referring to FIG. 5, the user device 120 may include a requesting unit 510, a dynamic object image receiving unit 520, a static object image receiving unit 530 and an output unit 540”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:  
.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US Patent Pub.  No. 20160283081 “Johnston”) in view of Lu et al. (US Patent Pub. No. 20190268601, “Lu”) and Deng et al. (US Patent Pub. No. 20150302110, “Deng”).

Regarding claim 1, Johnson teaches A content providing server (Fig. 1 element 108) that provides virtual reality content ([0026] “The server 108 can be configured to implemented an instance of the VR environment and to determine view information defining views of the VR environment.  The view information determined by the server 108 can be communicated (e.g., via streaming, via object/position data, and/or other information) from server 108 to the interactive devices for presentation to users”), comprising:
 ([0032] “The server 108 can receive a user request for displaying a view of the VR environment, from an interactive device (e.g., computing device 102, head-mounted device 104, or display device 112 shown in FIG. 1”);
Even though Johnson teaches image processing unit configured to render an image contained in the virtual reality content ([0032] “……In implementations, the server 108 can include hardware and software for a rendering algorithm to rendering such images.  The rendering algorithm can utilize one or more scene files that contain objects in a defined language or data structure”) but is silent about a dynamic object image processing unit configured to render an image of a dynamic object contained in the virtual reality content; a static object image processing unit configured to render an image of a static object contained in the virtual reality content;
Deng teaches, a dynamic object image processing unit (Fig.1 integral part of element 106) configured to render an image of a dynamic object contained in the virtual reality content; a static object image processing unit Fig.1 integral part of element 106) configured to render an image of a static object contained in the virtual reality content ([0060] “……In various embodiments, the front end page is not pre-stored (e.g., cached) at the server but is rather rendered in response to a request for the front end page.[0081] In a third example, the static content and the dynamic/variable content of the front end page are rendered without mutual interference.  Put another way, the static content and the dynamic/variable content of the front end page are rendered in parallel and independent of each other”).

Johnson and Deng are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson by rendering an image of a dynamic object contained in the virtual reality content; rendering an image of a static object contained in the virtual reality content similar to rendering an image of a dynamic object and rendering an image of a static object contained in a scene as taught by Deng and have those as part of Johnson’s server.
The motivation for the above is to reduce the load of rendering as static image will be rendered when needed.
Even though Johnson modified by Deng teaches a streaming unit (Johnson Fig. 1 element 108) configured to stream the image of the object to the user device (Johnson [0032] “…..Upon receiving such a request, the server 108 can provide appropriate view information to the interactive device (or another interactive device)”) but is silent about separately stream the image of the dynamic object and the image of the static object to the user device.
Lu teaches, separately stream image of dynamic object and image of static object to the user device ([0007] “For example, a method can be provided for streaming video content.  The method comprises detecting whether video content to be transmitted is static content or dynamic content.  Upon determining that the video content is static content, static content is encoded according to a first predictive coding structure, [0009] As another example, upon determining that the video content has switched form static content to dynamic content, the dynamic content can be encoded and transmitted according to a second predictive coding structure in which at least some of the predicted video frames of the dynamic content are permitted to be reference frames”);
Lu and Johnson modified by Deng are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Deng by separately streaming image of dynamic object and image of static object to the user device as taught by Lu.
The motivation for the above is to reduce required bandwidth for static image.

Claim 18 is directed to a method claim and whose steps are similar in scope and functions of the elements of device claim 1 and therefore claim 18 is rejected with same rationale as specified in the rejection of claim 1.

Regarding claim 2 Johnson modified by Deng  and Lu teaches wherein the dynamic object image processing unit is configured to render the image of the dynamic object by using an image taken based on a location of a user in the virtual reality content (Deng teaches rendering dynamic object. [0061] “……The second type of rendering is associated with rendering dynamic content”. Deng’s teaching of Johnson. Now Johnson modified by Deng teaches rendering dynamic content.
Johnson fig .6 steps 602, 604 and 610 renders images by using image taken based user’s location. So after including Deng’s teaching Johnson will render Dynamic content by using image taken based on a user’s location.
Johnson fig .6 steps 602, 604 and 610.
[0051] At 602, a sensor input indicating movement a mobile device associated with a user can be received. [0052] At 604, a first view of a VR environment can be determined based on the sensor input received at 602.  Determination of the first view may involve determining a location in the VR environment where the first view is taken (e.g., the view point). [0055] At 610, one or more images representing the augmented first view determined at 608 can be rendered”);
the streaming unit is configured to stream the rendered image of the dynamic object to the user device in real time (Lu, [0008] “…..The method comprises detecting whether video content to be transmitted as a real-time video stream is static content or dynamic content”).

Regarding claim 3, Johnson modified by Deng and Lu teaches, wherein the static object image processing unit is configured to render the image of the static object by using the image taken based on the location of the user in the virtual reality content (Deng teaches rendering static object. [0061] “……The second type of rendering is associated with rendering dynamic content”. Deng’s teaching of rendering static Johnson. Now Johnson modified by Deng teaches rendering dynamic content.
Johnson renders images by using image taken based user’s location. So after including Deng’s teaching Johnson will render static content by using image taken based user’s location.
Johnson fig .6 step 602, 604 and 610.
[0051] At 602, a sensor input indicating movement a mobile device associated with a user can be received. [0052] At 604, a first view of a VR environment can be determined based on the sensor input received at 602.  Determination of the first view may involve determining a location in the VR environment where the first view is taken (e.g., the view point). [0055] At 610, one or more images representing the augmented first view determined at 608 can be rendered”);
 And the streaming unit is configured to stream the rendered image of the static object to the user device depending on whether or not a predetermined event occurs in the virtual reality content (Johnson Here predetermined event is different gestures. [0042] “……As shown, various finger gestures may be provided by the user via the touch sensitive surface associated with the computing device 102, such as press for n number of seconds (e.g., press for 3 seconds), n tap (e.g., double tap), n finger touch (e.g., 3 finger touch), reverse pinch, finger rotating, or any other finger gestures. [0032] “…….For example, a user input can be received from the computing device 102 for displaying a view of the VR environment on a head-mounted device 104 associated with the user.  Upon receiving such a request, the server 108 can provide appropriate view information to the interactive device (or another interactive device) by rendering one or more images representing a view requested by the user and sending the rendered images to the interactive device”).

Regarding claim 5, Johnson modified by Deng and Lu teaches, wherein the streaming unit is configured to stream the image of the static object when a scene in the virtual reality content is required to be updated (Johnson Here “third view” is the updated scene.  [0069] “……The swipe gesture can be used by the first user to indicate the location of the view of the VR environment displayed on the computing device 102 should move to a new location in the VR environment, which corresponds to third view of the VR environment in this example.  The press gesture can be used by the first user to indicate that the view taken at the new location (e.g., the third view of the VR environment) should be shared to the second user. [0070] Once the server 108 receives such an input or inputs, the sever 108 can be configured to render one or more images representing the third view of the VR environment and transmit the rendered image (view information) to the HMD 104 (associated with the second user) and as well as the computing device 102 (associated with the first user)”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Deng and Lu as applied to claim 3 above, and further in view of KIM et al. (US Patent Pub. No. 20190244270, “Kim”).
Regarding claim 4, Even though Johnson modified by Deng and Lu teaches wherein the streaming unit is configured to stream the image of the static object 
as shown in claim 1 above but doesn’t do so when the virtual reality content starts to be reproduced.
	However Kim teaches stream the image of static object when content starts to be reproduced ([0007] “……when a preset query generation event is made during reproduction of a video, generating a query using the video; transmitting the query to a server; and receiving a search result corresponding to the query from the server”).
	Kim and Johnson modified by Deng and Lu are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Deng and Lu by streaming the image of static object when content starts to be reproduced as taught by Kim.
The motivation for the above is to receive the most recent static image so that old static image is not used.


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Deng and Lu as applied to claim 3 above, and further in view of Barros et al. (US Patent Pub. No. 20040248653, “Barros”).
	Regarding claim 6 Johnson modified by Deng and Lu is silent about wherein the streaming unit is configured to stream the image of the static object when the location of the user in the virtual reality content reaches a predetermined area.
	Barros teaches stream object when location of a user reaches a predetermined area ([0032] “…….If the user and his mobile device 202 is within the vicinity of a predefined location, the server 116 retrieves a location record for that location, step 518.  The location record contains features and properties that can be assigned to the user, step 520, when the user is at that particular location.  The location features may include assigning special characteristics unique to that location to the user, and the location features change the user's properties.  After changing the user property, the server 116 sends the new user property to the user, step 522, and also sends the updated game information to the user, step 524”).
Barros and Johnson modified by Deng and Lu are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Deng and Lu by streaming unit is configured to stream the image of the static object when the location of the user in the virtual reality content reaches a predetermined area similar to streaming an object when location of a user reaches a predetermined area as taught by Barros.
The motivation for the above is to limit processing of the static image by collecting the image at particular locations. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Deng and Lu as applied to claim 3 above, and further in view of ADACHI (US Patent Pub. No. 20050256923, “Adachi”).
Regarding claim 7 Johnson modified by Deng and Lu is silent about stream the image of the static object when an update time for the image of the static object exceeds a predetermined time.
	Adachi teaches stream image of static object when an update time for the image of the static object exceeds a predetermined time ([0044] “…….In other embodiments, the proxy server application 158 periodically transmits a static image representing the current state of the graphical application output to the client application 146.  In these other embodiments, the proxy server application 158 may transmit updates to the client application 146 every minute, every thirty seconds, every 15 seconds, every 10 seconds, every 5 seconds, every other second, once a second, twice a second, five times a second, ten times a second, twenty times a second, or thirty times a second”).  
	Adachi and Johnson modified by Deng and Lu are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Deng and Lu by having the streaming unit configured to stream the image of the static object when an update time for the image of the static object exceeds a Adachi.
	The motivation for the above is to limit processing of the static image by collecting the image only at certain time. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Deng and Lu as applied to claim 1 above, and further in view of Berestov et al. (US Patent Pub. No. 20120105581, “Berestov”).
Regarding claim 8 Johnson modified by Deng and Lu is silent about wherein the static object image processing unit is further configured to derive a depthmap from an image taken based on a location of a user in the virtual reality content, and 
the streaming unit is further configured to stream the depthmap to the user device.
Berestov teaches derive a depthmap from an image taken based on a location of a user in the virtual reality content, and the streaming unit is further configured to stream the depthmap to the user device ([0024] “……In the step 300, a 2D image is acquired.  In some embodiments, acquiring the image includes a user taking a picture of a location. [0023] “……The server 202 then matches the 2D image position with a DSM, and performs depth map reconstruction.  In some embodiments, the server 202 uses the depth map and 2D image and renders a 3D image to a display 204 such as a television.  In some embodiments, the server 202 sends the depth map and 2D image to the display 204, and the display 204 renders the 3D image”). 
Berestov and Johnson modified by Deng and Lu are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Deng and Lu by deriving a depthmap from an image taken based on a location of a user in the virtual reality content, and the streaming unit is further configured to stream the depthmap to the user device as taught by Berestov.
The motivation for the above is to provide resource (depth and 2d image) to the client so client/user can render 3d image. 


Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. in view of Lu and Hua et al. (US Patent Pub. No. 20170161948, “Hua”).
Regarding claim 9, Johnson teaches A user device (Fig. 1 element 104, 102, 112) that provides virtual reality content ([0005] “In one aspect, an embodiment of the present invention is directed to facilitating a user to manipulate a virtual reality (VR) environment displayed on a mobile device, such as a head mounted display (HMD)”), comprising:
a requesting unit (integral part of computing device) configured to request virtual reality content to a content providing server ([0032] “The server 108 can receive a user request for displaying a view of the VR environment, from an interactive device (e.g., computing device 102, head-mounted device 104, or display device 112 shown in FIG. 1”);

Even though Johnson teaches image receiving unit (integral part of interactive device) configured to receive an image (Johnson [0032] “…..Upon receiving such a request, the server 108 can provide appropriate view information to the interactive device (or another interactive device)”) but is silent about a dynamic object image receiving unit configured to receive an image of a dynamic object contained in the virtual reality content;a static object image receiving unit configured to receive an image of a static object contained in the virtual reality content;
Lu teaches a dynamic object image receiving unit configured to receive an image of a dynamic object; a static object image receiving unit configured to receive an image of a static object ([0006] “Technologies are described for streaming video content between computing devices.  For example, a computing device can stream encoded video content to one or more receiving devices. [0007] “For example, a method can be provided for streaming video content.  The method comprises detecting whether video content to be transmitted is static content or dynamic content.  Upon determining that the video content is static content, static content is encoded according to a first predictive coding structure, [0009] As another example, upon determining that the video content has switched form static content to dynamic content, the dynamic content can be encoded and transmitted according to a second predictive coding structure in which at least some of the predicted video frames of the dynamic content are permitted to be reference frames”);
Lu and Johnson are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson by a receiving an image of a dynamic object contained in the virtual reality content; receiving an image of a static object contained in the virtual reality content similar to receive an image of a dynamic object; receive an image of a static object as taught by Lu.
The motivation for the above is to reduce required bandwidth for static image.
Johnson modified by Lu teaches wherein the dynamic object image receiving unit and the static object image receiving unit are further configured to receive a stream of the image of the dynamic object and a stream of the image of the static object, respectively, from the content providing server (Lu sends video content that has multiple frames. [0007] “For example, a method can be provided for streaming video content.  The method comprises detecting whether video content to be transmitted is static content or dynamic content.  Upon determining that the video content is static content, static content is encoded according to a first predictive coding structure, [0009] As another example, upon determining that the video content has switched form static content to dynamic content, the dynamic content can be encoded and transmitted according to a second predictive coding structure in which at least some of the predicted video frames of the dynamic content are permitted to be reference frames”);

Johnson modified by Lu teaches an output unit configured to output the image (Johnson [0005] “In one aspect, an embodiment of the present invention is directed to facilitating a user to manipulate a virtual reality (VR) environment displayed on a mobile device, such as a head mounted display (HMD)”), but is silent about output the image of the static object and the image of the dynamic object by using at least one mesh;
Hua teaches an output unit configured to output the image of the static object and the image of the dynamic object by using at least one mesh (Hua [0115] “……The moving object may be the garment mesh moving from the original shape toward its deformed (mapped) shape.  The static object may be target body mesh”).
Hua and Johnson modified by Lu are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Lu by outputting the image of the static object and the image of the dynamic object by using at least one mesh as taught by Hua.
The motivation for the above is to use standard method of rendering 3D image by providing content on mesh.


	Regarding claim 10 Johnson modified by Lu and Hua teaches wherein the dynamic object image receiving unit is further configured to receive a stream of the Lu [0008] “…..The method comprises detecting whether video content to be transmitted as a real-time video stream is static content or dynamic content”).

	Regarding claim 11 Johnson modified by Lu and Hua teaches wherein the static object image receiving unit is further configured to receive a stream of the image of the static object from the content providing server depending on whether or not a predetermined event occurs in the virtual reality content. (Johnson Here predetermined event is different gestures. [0042] “……As shown, various finger gestures may be provided by the user via the touch sensitive surface associated with the computing device 102, such as press for n number of seconds (e.g., press for 3 seconds), n tap (e.g., double tap), n finger touch (e.g., 3 finger touch), reverse pinch, finger rotating, or any other finger gestures. [0032] “…….For example, a user input can be received from the computing device 102 for displaying a view of the VR environment on a head-mounted device 104 associated with the user.  Upon receiving such a request, the server 108 can provide appropriate view information to the interactive device (or another interactive device) by rendering one or more images representing a view requested by the user and sending the rendered images to the interactive device”).

Regarding claim 13, Johnson modified by Lu and Hua teaches wherein the static object image receiving unit is configured to receive a stream of the image of the static object when a scene in the virtual reality content is required to be updated. Johnson Here “third view” is the updated scene.  [0069] “……The swipe gesture can be used by the first user to indicate the location of the view of the VR environment displayed on the computing device 102 should move to a new location in the VR environment, which corresponds to third view of the VR environment in this example.  The press gesture can be used by the first user to indicate that the view taken at the new location (e.g., the third view of the VR environment) should be shared to the second user. [0070] Once the server 108 receives such an input or inputs, the sever 108 can be configured to render one or more images representing the third view of the VR environment and transmit the rendered image (view information) to the HMD 104 (associated with the second user) and as well as the computing device 102 (associated with the first user)”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Lu and Hua as applied to claim 11 above, and further in view of KIM.
Regarding claim 12 Even though Johnson modified by Lu and Hua teaches wherein the static object image receiving unit is configured to receive a stream of the image of the static object as shown above but doesn’t do so when the virtual reality content starts to be reproduced.
	However Kim teaches receive a stream of the image of static object when content starts to be reproduced ([0007] “……when a preset query generation event is made during reproduction of a video, generating a query using the video; transmitting the query to a server; and receiving a search result corresponding to the query from the server”).
	Kim and Johnson modified by Lu and Hua are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Lu and Hua by receiving a stream of the image of static object when content starts to be reproduced as taught by Kim.
The motivation for the above is to limit receiving of static image as well as getting the recent static image.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Lu and Hua  as applied to claim 11 above, and further in view of Barros.
	Regarding claim 14 Johnson modified by Lu and Hua is silent about wherein the static object image receiving unit is configured to receive a stream of the image of the static object when a location of a user in the virtual reality content reaches a predetermined area.
	Barros teaches receive a stream of the image of the static object when a location of a user in the virtual reality content reaches a predetermined area ([0032] “…….If the user and his mobile device 202 is within the vicinity of a predefined location, the server 116 retrieves a location record for that location, step 518.  The location record contains features and properties that can be assigned to the user, step 520, when the user is at that particular location.  The location features may include assigning special characteristics unique to that location to the user, and the location features change the user's properties.  After changing the user property, the server 116 sends the new user property to the user, step 522, and also sends the updated game information to the user, step 524”).
Barros and Johnson modified by Lu and Hua are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Lu and Hua by having the static object image receiving unit configured to receive a stream of the image of the static object when a location of a user in the virtual reality content reaches a predetermined area similar to receiving a stream of the image of the static object when a location of a user in the virtual reality content reaches a predetermined area as taught by Barros.
	The motivation for the above to provide the client updated static image periodically to account for any changes in the static image.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Lu and Hua as applied to claim 11 above, and further in view of ADACHI.
Johnson modified by Lu and Hua is silent about receive a stream of the image of the static object when an update time for the image of the static object exceeds a predetermined time.
	Adachi teaches receive a stream of the image of the static object when an update time for the image of the static object exceeds a predetermined time ([0044] “…….In other embodiments, the proxy server application 158 periodically transmits a static image representing the current state of the graphical application output to the client application 146.  In these other embodiments, the proxy server application 158 may transmit updates to the client application 146 every minute, every thirty seconds, every 15 seconds, every 10 seconds, every 5 seconds, every other second, once a second, twice a second, five times a second, ten times a second, twenty times a second, or thirty times a second”).  
	Adachi and Johnson modified by Lu and Hua are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Lu and Hua by receiving a stream of the image of the static object when an update time for the image of the static object exceeds a predetermined time as taught by Adachi.
	The motivation for the above to provide the client updated static image periodically to account for any changes in the static image automatically.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Lu and Hua as applied to claim 9 above, and further in view of Berestov.
Regarding claim 16 Johnson modified by Deng and Lu is silent about wherein the static object image receiving unit is further configured to receive a stream of a depthmap derived from an image taken based on a location of a user in the virtual reality content.
Berestov teaches receive a stream of a depthmap derived from an image taken based on a location of a user in the virtual reality content ([0024] “……In the step 300, a 2D image is acquired.  In some embodiments, acquiring the image includes a user taking a picture of a location. [0023] “……The server 202 then matches the 2D image position with a DSM, and performs depth map reconstruction.  In some embodiments, the server 202 uses the depth map and 2D image and renders a 3D image to a display 204 such as a television.  In some embodiments, the server 202 sends the depth map and 2D image to the display 204, and the display 204 renders the 3D image”). 
Berestov and Johnson modified by Lu and Hua are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Lu and Hua by receiving a stream of a depthmap derived from an image taken based on a location of a user in the virtual reality content as taught by Berestov.
.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson modified by Lu, Hua and Berestov as applied to claim 16 above, and further in view Puso et al. (“An embedded mesh method in a multiple material ALE”, Comput. Methods Appl. Mech. Engrg. 245–246 (2012) 273–289, “Puso”).
	
Regarding claim 17 Johnson modified by Lu, Hua and Berstov teaches output the image of the dynamic object on a first mesh; and output the image of the static object on a second mesh to which the depthmap has been applied (Berestov is included to show depthmap is applied on an image. 
Hua shows output the image of the dynamic object on a first mesh; and output the image of the static object; 0115] “……The moving object may be the garment mesh moving from the original shape toward its deformed (mapped) shape.  The static object may be target body mesh”);
	
	However Johnson modified by Lu, Hua and Berstov is silent about the first mesh is located inside the second mesh.
	Puso teaches first mesh is located inside the second mesh (Page 274 left Column “Referring to Fig. 1, foreground and background mesh quantities will be denoted by superscript f and b respectively and Γ=∂Ωf will represent the foreground boundary surface. Thus, positions xb and xf represent spatial coordinates on the background and foreground meshes respectively. For the sake of presentation, the foreground mesh will be entirely enveloped within the background mesh, no Dirichlet boundary condition will be applied on Γ and only one foreground mesh is considered. Here, the background mesh can be stationary (Eulerian) or moving with a convective velocity c with respect to the spatial coordinates (ALE) As defined in [16], c=0 for Lagrangian mesh motion and c equals the material velocity for a stationary Eulerian mesh”).
Puso and Johnson modified by Lu, Hua and Berestov are analogous art as both of them are related to modeling of content.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson modified by Lu, Hua and Berestov by having first mesh located inside the second mesh as taught Puso.
	The motivation for the above to properly fit dynamic image and static image in a combined 3D image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612